Citation Nr: 1127216	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for service-connected asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO.  In February 2009, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The Veteran does not require outpatient oxygen therapy for treatment of service-connected asbestos-related pleural disease, and his disability is not manifested by pulmonary hypertension or cor pulmonale.

2.  The Veteran's complaints of shortness of breath cannot be attributed to his service-connected asbestos-related pleural disease.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected asbestos-related pleural disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6825-6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for his service-connected asbestos-related pleural disease.  He maintains that he has breathing problems that are attributable to that disability, as evidenced by his use of inhalers.  He believes that his disability should be rated 30 to 60 percent disabling.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in August 2002 and May 2005, and a subsequent letter sent in August 2006, the AOJ informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  Although the totality of the required notice was not provided until after his claim was initially adjudicated, the claim was subsequently re-adjudicated in a July 2009 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained, as have records of relevant post-service VA medical care and all private care for which the Veteran has provided a release.  He has also been examined (in April 2003 and April 2009), and medical opinions have been obtained as to the etiology of his complaints (to include in November 2005 and April 2009).

Although the examiner in April 2009 was unable to assess the Veteran's maximum exercise capacity due to the unavailability of equipment, as directed in the Board's February 2009 remand, it is clear from the weight of the medical evidence that the Veteran's limitations cannot be attributed to service-connected asbestos-related pleural disease.  See discussion, Part II, infra.  As such, there is no need to make further efforts to measure the extent of those limitations.  To do so would serve only to further delay the adjudication of this appeal, with no possibility of additional benefit flowing to the appellant.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that the law requires only substantial, and not strict, compliance with the terms of the Board's remand directives).  No further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Interstitial lung disease is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2010).  A 10 percent rating is assigned if the disability is manifested by Forced Vital Capacity (FVC) 75 to 80 percent of predicted or by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent of predicted.  A 30 percent rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO (SB) 56 to 65 percent of predicted.  A 60 percent rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO (SB) 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The highest available rating, 100 percent, is assigned if the disability requires outpatient oxygen therapy or is manifested by FVC less than 50 percent of predicted, DLCO (SB) less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.

In September 2006, VA amended the regulations governing the evaluation of respiratory disorders by adding what is now 38 C.F.R. § 4.96(d).  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension With Heart Disease, 71 Fed. Reg. 52,457 (Sept. 6, 2006).  By law, the amendments are applicable to claims received by VA on or after October 6, 2006.  Id. at 52,458 (Dates).  Inasmuch as the Veteran's claim for service connection was received in July 2002, and his notice of disagreement with the initial rating was received in May 2005, the new provisions are not for application.

The medical evidence in this case includes a private radiology report, dated in January 1997, reflecting that chest x-rays were at that time interpreted to reveal bilateral pleural thickening with calcified pleural plaque, suggestive of previous asbestos exposure and consistent with asbestos-related pleural disease.  There was also a mild diffuse interstitial pattern consistent with asbestos-related parenchymal fibrosis (asbestosis).  Chest x-rays performed in February 2002 by another private physician showed bilateral interstitial fibrosis consistent with asbestosis, silicosis, and coal workers pneumoconiosis, as well as bilateral pleural disease consistent with asbestos-related disease.  In September 2002, the Veteran reported a history of smoking cigarettes in 1958-59 (approximately one pack per day), from 1965 to 1982 (approximately one pack per day), and again since 2001 (approximately 0 to 10 cigarettes per day).

In April 2003, the Veteran underwent a VA respiratory disorders examination.  He reported the onset of breathing problems in 1993, with shortness of breath on physical exertion.  It was noted that he had a known history of coronary artery disease since 1985, that he had had coronary artery bypass surgery, and that he had stayed well and stable until 1993.  It was also noted that he had a history of hypertension since the 1970s, fairly controlled with medication, and that he had been diabetic since the early 1990s.  The Veteran denied any significant smoking.  He indicated that he had smoked a little before a heart attack in 1985, quit, started smoking again in 2000, and then quit again.  He denied any productive cough or hemoptysis, and it was noted that he was not receiving any specific treatment for his lung condition.

On examination, the Veteran was overweight at 228 pounds.  His color was pink in room air.  Lung auscultation revealed breath sounds without any rales, rhonchi, or wheezing.  There was no evidence of congestive heart failure.  It was noted that chest x-rays in September 2002 were negative for asbestosis, but that he had mild cardiomegaly with changes of coronary artery bypass surgery.  Pulmonary function tests were described as within normal limits, with an FVC 81 percent of predicted.  The examiner's diagnostic assessment was that the Veteran had a history of asbestos exposure in the past, but that no asbestosis was presently noted, either clinically or radiologically.  In view of past private x-ray reports interpreted to show calcified pleural plaque and parenchymal fibrosis, the examiner recommended examination by a pulmonologist.

The Veteran's case was forwarded to a VA pulmonologist in July 2003.  The examiner reviewed the Veteran's claims file, including his chest x-rays and pulmonary function tests.  The examiner noted that chest x-rays from November 2001 and April 2003 revealed pleural thickening in the left chest, without significant pleural calcification or significant fibrotic changes within the lung fields.  The examiner opined that the Veteran had a pleural disease that, in view of his history, was likely asbestos related.  After reviewing the results of pulmonary function testing in April 2003, which showed, among other things, an FVC 81 percent of predicted and a DLCO 91 percent of predicted, the examiner stated, in pertinent part:

There is no evidence of significant asbestosis either radiographically or by pulmonary function testing.  The fact that the patient's pulmonary function tests are completely normal indicates that there is no significant pulmonary functional impairment.  He does have some pleural disease likely related to asbestos; however, this is considered to be a benign disorder.

The Veteran underwent evaluation by a private pulmonologist in April and May 2004.  The Veteran reported a 10 pack-year history of smoking, discontinued in 1985, and it was noted that he had a history of coronary artery disease, hypertension, and diabetes.  He reported that he experienced intermittent shortness of breath at rest two or more times per week, accompanied by a feeling of squeezing or tightness at the lower chest margin, bilaterally.  He indicated that the sensation would last for minutes, and that it was relieved by Motrin.  He also reported that he had intermittent difficulty breathing through his nose, and stated that he experienced shortness of breath on exertion after climbing one flight of stairs, and that he experienced intermittent night sweats.  He denied symptoms of arm pain, jaw pain, nausea, diaphoresis, more typical chest pain, and any significant cough or phlegm production.

On examination, the Veteran had clear, mildly-decreased breath sounds without rales, rhonchi, or wheezing.  New chest x-rays were interpreted to reveal borderline cardiomegaly, mild pleural thickening, and postoperative changes of thoracotomy and mediastinal surgery.  Pulmonary function testing revealed a mild obstructive defect with moderately decreased DLCO without restriction.  The post-bronchodilator FVC was 77 percent of predicted and pre-bronchodilator DLCO 52 percent of predicted.  The physician opined that the Veteran had an asbestos-mediated pleural disease, without significant asbestosis, and mild chronic obstructive pulmonary disease (COPD).

The Veteran testified before a Decision Review Officer at the RO in May 2004.  He testified that he began having problems with his chest seven or eight years after his coronary artery bypass surgery in 1985.  As to his then-current symptoms, he stated, in part, "I have trouble breathing.  Not very often but every once in a while I do have trouble breathing completely.  And if I walk a long distance or something like that."  

VA treatment records reflect the Veteran's periodic complaints of shortness of breath, chest pain, and occasional cough.  The records show that he has been diagnosed with, among other things, diabetes, hypertension, and coronary artery disease.  In December 2003 and July 2004, it was noted that his non-exertional chest pain, which was responsive to Motrin, was likely costal in origin.  In April 2005, he had rhonchi on the left.  A chest x-ray was interpreted to reveal moderate cardiac enlargement, changes of previous cardiac surgery, and bilateral pleural plaques that remained similar to the prior chest x-ray in April 2003, without acute disease.  In May 2005, a stress test was shown to be positive for ischemia by EKG (electrocardiogram) criteria.  A myocardial perfusion study in July 2005 was interpreted to reveal anterolateral ischemia.  A computed tomography (CT) scan of the chest in August 2005 revealed no evidence of fibrosis or active interstitial lung disease; small calcified pleural plaques consistent with asbestos exposure; a 5-millimeter (mm) left upper lobe nodule that may contain calcium; and some air trapping consistent with COPD.

In November 2005, the Veteran's claims file was sent to a VA examiner for purposes of obtaining an opinion with respect to which of the Veteran's reported symptoms were due to service-connected asbestos-related pleural disease.  The examiner noted that the Veteran had complained of problems with breathing and shortness of breath.  The examiner then observed that asbestos-related disease should have at the very least defined abnormalities on pulmonary function testing and should show evidence of interstitial lung disease.  The examiner noted that pulmonary function testing in May 2005 revealed a normal spirometry, with FVC 81 percent of predicted and normal diffusion capacity (DLCO), and that the recent CT scan of the chest revealed no fibrosis or active interstitial lung disease, and that the areas of pleural thickening consisted of only very small areas of pleural calcification.  The examiner further observed that it was well known that pleural calcifications and small areas of pleural thickening do not result in any lung impairment, and that that was true even in cases of very extensive pleural disease.  In light of the available evidence, the examiner opined that the Veteran's complaints could not be attributed to asbestos-related pleural disease.  The examiner stated, "Most commonly in this situation, a cardiac disorder impairs one's breathing."

A VA clinical record dated in December 2005 shows that the pulmonary function testing was performed, but that the Veteran had difficulty performing the test and no valid interpretation could be given.  It was noted that that there were several possible explanations for suboptimal effort-such as brain disease, feigned disease, coughing, or other chest discomfort-and that some patients are unable to perform the test.  A CT scan of the chest, also dated in December 2005, revealed a stable 4 mm left upper lobe nodule; and minimal pleural thickening, probably from previous asbestos exposure.

In September 2006, the Veteran was seen at VA for a follow-up appointment.  He denied chest pain, but reported dyspnea and fatigue with or without exertion, usually in the late afternoon.  He indicated that he got a weak feeling with vague discomfort in the upper body, that it felt as though "someone pulls the energy out of me," and that he had a hard time breathing with this symptom.  He reported that his symptoms resolved with sitting, and that Motrin and inhalers were helpful as well.

In March 2007, the Veteran was admitted to the VA Medical Center (VAMC) in Biloxi, Mississippi, because of chest pain, worse with exertion and relieved by nitroglycerin.  He also reported some shortness of breath.  He indicated that he usually did not have chest pain.  On examination, he had dyspnea on exertion.  His breath sounds were clear, bilaterally, with no crackles or wheezes.  A chest x-ray showed stable cardiomegaly, chronic scarring, and no infiltrate.  The clinical assessment was that he had unstable angina, rule out myocardial infarction; coronary artery disease, status post coronary artery bypass graft; diabetes mellitus; hypertension; hyperlipidemia; and history of coin pulmonary lesion by problem list.

The Veteran was subsequently transferred to the VAMC in Houston, Texas, where he was admitted through early April 2007 for further workup of his angina.  He was ruled out for an acute coronary event with three negative sets of cardiac enzymes.  A Persantine Thallium (p-thal) test showed markedly decreased perfusion in the inferior wall of the heart, and the adjacent part of the inferolateral wall, and moderately decreased perfusion in the apex, apical-anterior region, and apical-lateral segment.   Cardiac catheterization revealed diffuse distal native coronary artery disease, for which aggressive medical management was recommended.  A CT scan in June 2007 revealed a stable 4 mm partially calcified nodule in the left upper lobe, unchanged since 2005, most likely a granuloma; and minimal bilateral calcified plaques, also unchanged since 2005.

In February 2009, the Veteran was hospitalized at the Biloxi VAMC with a chief complaint of increasing shortness of breath, worse when lying down.  He also complained of increased cough, an increased feeling of tightness in his chest and a squeezing feeling in his throat while lying down, and highly elevated blood pressure.  It was noted that he had a history of coronary artery disease status post coronary artery bypass grafting in 1985; diabetes complicated by retinopathy; hypertension; hyperlipidemia; asbestosis; benign prostatic hypertrophy; erectile dysfunction; osteoarthritis; gout; COPD; and congestive heart failure.  It was also noted he used Albuterol and an ipratropium metered-dose inhaler four times a day for breathing.

The Veteran was treated in the emergency room with oxygen, furosemide IV, aspirin, and nitroglycerin ointment.  On examination, he had bibasilar rales, but his lungs were otherwise clear to auscultation without wheezes or rhonchi, and he had good movement in all air fields.  An EKG revealed a normal sinus rhythm with some sinus arrhythmia, normal intervals, R axis of positive 82, and no ischemic ST wave changes.  A chest x-ray revealed changes consistent with COPD and the changes of past coronary artery bypass grafting, but no acute cardiopulmonary disease or change since 2005.  The final diagnostic impression was that he had congestive heart failure, probably simply due to volume overload and insufficient diuretics and also possibly aggravated by acute hypertensive urgency; coronary artery disease and known cardiomyopathy with left ventricular ejection fraction of 35 percent; hypertension with a history of being out of control; diabetes mellitus, type 2, complicated by retinopathy; hyperlipidemia; gout in the presence of an acute flare; COPD; and gastroesophageal reflux disease.

The Veteran underwent a VA respiratory disorders examination in April 2009 for purposes of assessing the severity of his service-connected asbestos-related pleural disease.  He complained of increasing symptoms of shortness of breath, mainly in the last four or five years, and reported that he had been admitted to the hospital recently.  He also complained of night sweats.  It was noted that he used an Albuterol inhaler, two puffs every six hours, for breathing, and that he had used a Combivent inhaler every six hours for the last three or four years.

On examination, the Veteran's lungs were clear to auscultation.  Pulmonary function testing resulted in a FVC 65 percent of normal and a DLCO 51 percent of normal.  However, it was noted that effort and cooperation were suboptimal, and that the effort-dependent portions of pulmonary function testing were not reliable.  The examiner also noted that a CT scan in September 2008 showed a 3 mm left upper lobe nodule, and minimal bilateral pleural calcifications, with no change since 2006, and that there was no evidence of pulmonary hypertension or cor pulmonale on echocardiogram in January 2009.

After examining the Veteran and reviewing the claims file, including the reports of past testing, the examiner consulted with a pulmonologist, who informed the examiner that the results of pulmonary function testing showed very poor effort, and were not reliable, and that radiographs did not show much abnormality, with areas of pleural thickening consisting of only very small areas of calcification, which do not result in any lung impairment, and no objective CT evidence of fibrosis or interstitial lung disease.  The final conclusion was that the Veteran's clinical symptom of shortness of breath could not be attributed to his service-connected disability.

Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial compensable schedular evaluation for asbestos-related pleural disease.  Although radiographic studies confirm the presence of abnormalities described as indicative of asbestos-related disease, the greater weight of the evidence establishes that the Veteran's complaints of shortness of breath cannot be attributed to his service-connected disability.

The reports of a private examiner who evaluated the Veteran in April and May 2004 appear to reflect an implicit conclusion that the Veteran's shortness of breath might be attributable to service-connected asbestos-related pleural disease, inasmuch as the private reports contain findings of abnormality on pulmonary function testing, followed by a diagnostic assessment that includes asbestos-mediated pleural disease.  However, no rationale is articulated for such a causal relationship.  Accordingly, and because the reports also imply that COPD (which is not service connected) may likewise be a cause of the Veteran's complaints, the April and May 2004 private reports of are of very limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).

Only two examiners have offered any sort of substantive analysis on this question; specifically, the VA examiners who reviewed the case in November 2005 and April 2009.  Both examiners concluded-based, in part, on CT scans showing no evidence of fibrosis or active interstitial lung disease, and the normal or inconsistent results of pulmonary function testing-that the Veteran's complaints could not be attributed to his service-connected asbestos-related pleural disease.  These opinions appear to be consistent with the observation by the VA pulmonologist in July 2003, who described the Veteran's asbestos-related pleural disease as "benign."

Inasmuch as November 2005 and April 2009 VA examiners reviewed the claims file, and articulated clear reasons for their conclusions, their opinions are entitled to much greater weight that the private reports from April and May 2004, to the extent that those reports suggest a contrary conclusion.  Accordingly, and because the evidence also shows that Veteran does not require outpatient oxygen therapy for treatment of service-connected asbestos-related pleural disease, and that his disability is not manifested by pulmonary hypertension or cor pulmonale, the claim for an initial compensable rating must be denied.

In evaluating the Veteran's claim, the Board has specifically considered whether he is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that the Veteran's asbestos-related pleural disease has never been more than noncompensably disabling since the time that the underlying claim for service connection was filed in July 2002.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's respiratory complaints are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for service-connected asbestos-related pleural disease is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


